Citation Nr: 0626457	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with degenerative disc disease, from August 25, 
1999, to January 2, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative disc disease, since January 
3, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to August 
1999. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  That rating decision denied 
an evaluation in excess of 10 percent for the veteran's 
service connected back disorder.

An August 2002 rating action increased the evaluation to 20 
percent from January 3, 2001.

In March 2004, the Board remanded the case for additional 
development.  Subsequently, an April 2006 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  For the period from August 25, 1999, to January 2, 2001, 
there was no evidence of lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position; range of motion of the 
lumbar spine was no more than slight, and there was no 
neurological impairment.

2.  For the period from January 3, 2001, limitation of motion 
of the lumbar spine has been no more than moderate and the 
veteran's disc disease has been no more than moderate in 
nature; there has been no evidence of severe impairment, 
absent ankle jerk or other neurological findings, 
incapacitating episodes having a total duration of at least 
four weeks during the past year, forward flexion of the 
lumbosacral spine of 30 degrees or less, or a separately 
ratable neurological impairment.

3.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period from August 25, 1999, to January 2, 2001, 
the criteria for an evaluation in excess of 10 percent for 
lumbar strain with degenerative disc disease are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  Since January 3, 2001, the criteria for an evaluation in 
excess of 20 percent for lumbar strain with degenerative disc 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in March 2004.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The claims folder contains private and VA medical records.  
The veteran underwent VA examinations in December 1999, July 
2000, September 2001, March 2002, July 2004, and October 
2005.  The veteran has not identified any other outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  In light of the Board's denial of the appellant's 
claims for increased evaluations, no additional disability 
rating or effective date will be assigned.  There can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Service connection for chronic lumbar strain was granted in 
an August 2000 rating decision.  A noncompensable evaluation 
was assigned from August 1999.  A September 2000 rating 
decision increased the evaluation to 10 percent, effective 
from August 25, 1999.  An August 2002 rating action increased 
the evaluation for lumbar strain with degenerative disc 
disease to 20 percent disabling from January 3, 2001.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.40, 4.59 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

A VA examination in December 1999 noted no limitation of 
range of lumbar spine motion.  Knee and ankle jerks were 
intact.  The examiner noted a normal back examination.

VA examination in July 2000 showed no significant tenderness 
and no muscle spasm.  There was full range of lumbar spine 
motion and straight leg raising test was negative 
bilaterally.  Gait and neurological testing were normal.  The 
examiner described mild chronic lumbar strain, with physical 
examination within normal limits and no evidence of 
lumbosacral radiculopathy.

Magnetic resonance imaging (MRI) in January 2001 demonstrated 
slight disc bulge with minimal dorsal protrusion of disc, L4-
5, causing minimal indentation of thecal sac but not 
associated with central canal stenosis or foraminal stenosis.

VA examination in September 2001 noted that the veteran 
worked for the Postal Service and walked his route.  He had 
lost no time from work.  He lifted weights three times per 
week without difficulty.  Examination showed tenderness to 
palpation at the L3-5 levels and midline.  Forward flexion 
was to 75 degrees, backward extension to 20 degrees, lateral 
flexion to 30 degrees, and rotation to 30 degrees, all of 
which corresponded to the point of onset of pain.  The 
remainder of the back examination was normal.  The diagnosis 
was residuals, lumbar strain.

A March 2002 VA examination noted that the veteran reported 
daily lumbar aching which he treated with ibuprofen.  He had 
no fixed mail route but walked a three mile route on certain 
days.  He could lift 50 to 70 pounds.  On examination, there 
was no significant muscle spasm.  Lumbar spine motion was 
flexion to 80 degrees, extension to 30 degrees, and left and 
right lateral flexion to 35 degrees.  Straight leg raising 
was negative bilaterally.  Gait and neurological testing was 
normal.  Patellar and Achilles tendon jerks were 2+ and 
symmetrical.  The diagnosis was degenerative disc disease of 
the lumbar spine, with chronic low back pain but full range 
of motion and no objective clinical evidence of lumbar 
radiculopathy.

A May 2002 private physician's note indicated that the 
veteran had a positive straight leg raising test on the left.  
Herniated nucleus pulposus left L4-5 was noted.

On a July 2004 VA neurological examination, the veteran 
complained of pain from the back down into the buttocks, and 
occasionally to the knees, especially on the left.  He 
reported that he had left his Postal Service job due to 
severe pain and was now back in school.  He had only missed 
one day of school due to back pain.  The veteran had flare-
ups of back pain about once per week and used ibuprofen.  On 
examination, he was well developed and in no acute distress.  
He was able to flex to 85 degrees and extend to 30 degrees.  
He could bend to the right 25 degrees and to the left 30 
degrees.  There was mild spasm and tenderness of the 
paravertebral muscles.  Straight leg raising tests were 
negative.  Deep tendon reflexes were 1 to 2+ in the knees and 
the ankles were equal.  Motor examination showed 5+/5+ 
strength.  Sensory examination revealed question of a slight 
decreased pinprick in the left L5 distribution, but was 
otherwise normal.  The examiner noted that the veteran has 
chronic low back possibly with some radicular symptoms 
intermittently in the left lower extremity.

The most recent VA examination of the veteran was conducted 
in October 2005.  The veteran reported that he was still 
attending school, working towards a Bachelor's degree.  He 
stated that his last incapacitating episode was two to three 
years ago and had required bed rest for a few days.  On 
examination, the veteran got in and out of the chair without 
difficulty.  He was able to walk on his heels and toes and to 
do a half squat.  He could bend forward "45 degrees of 
vertical" with his fingertips 14 inches from the floor.  He 
could bend to the side 25 degrees bilaterally, and extend to 
30 degrees with some pain.  There was spasm in the lower 
lumbar area bilaterally.  X-rays showed some straightening of 
the lumbar lordosis.  Disc spaces were well-preserved.  
Straight leg raising and neurological examination were 
normal.  The examiner stated that the veteran's usual 
activity of being in school was not affected by his back 
symptoms, but his activities including sporting, running, 
frequent bending, and lifting, were limited.  Additional 
limitation would occur with repetitive use, the degrees of 
which the examiner would not speculate on.  

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the former criteria, a 10 percent was warranted under 
Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain on motion; lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position warranted a 20 
percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Limitation of motion of the lumbar spine was evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

Under the former criteria prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; intervertebral disc syndrome that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and intervertebral disc 
syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height....................................................... 
........ 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

Prior to January 3, 2001

On review, the Board finds that an evaluation in excess of 10 
percent evaluation prior to January 3, 2001, is not 
warranted.  There was no evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  Both the 
December 1999 and July 2000 VA examinations noted normal back 
examinations, with no muscle spasm.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2005).

The medical evidence prior to January 3, 2001, does not 
reflect objective evidence of pain, instability or weakness 
greater than that contemplated by the 10 percent evaluation.  
Application of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a rating higher than 10 percent.

Other potentially applicable rating criteria include 
Diagnostic Codes 5285 (vertebral fracture), 5286 (complete 
bony fixation of the spine) and 5289 (ankylosis of the lumbar 
spine).  As there is no evidence of vertebral fracture or 
ankylosis of the spine, Diagnostic Codes 5285, 5286 and 5289 
are not for application.  Prior to January 2001, there was 
also no evidence of disc disease of the lumbar spine, 
therefore Diagnostic Code 5293 is not for application.

From January 3, 2001

As discussed above, the RO, in an August 2002 rating 
decision, recharacterized the veteran's service-connected 
lumbar disability to include disc disease, and increased the 
evaluation to 20 percent, effective from January 3, 2001.

For the period from January 3, 2001, the record does not 
support an evaluation in excess of 20 percent for the 
veteran's low back disability.  No more than moderate 
limitation of motion is shown (in fact the March 2002 VA 
examination showed normal range of motion), thus a higher 
evaluation is not available under Code 5292.  Similarly, the 
evidence does not demonstrate severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, as would be required for a 40 percent evaluation 
under Code 5295.  

With regard to the veteran's disc disease of the lumbar 
spine, the Board notes that such impairment was no more than 
moderate, with no evidence of severe impairment, absent ankle 
jerk or other neurological findings, with little intermittent 
relief.  The March 2002 VA examination showed no objective 
clinical evidence of lumbar radiculopathy.  The May 2002 
private physician's note indicated positive straight leg 
raising test on the left, but did not show evidence of severe 
impairment.  Thus, a higher evaluation is not warranted under 
the former Diagnostic Code 5293.

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for an 
evaluation in excess of 20 percent based on limitation of 
motion (Diagnostic Code 5292) due to any functional loss, as 
the veteran's range of lumbar spine motion was essentially 
normal on the March 2002 examination.

Revised criteria effective September 23, 2002

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 or the 
criteria in effect beginning on September 26, 2003.

Under the revised Diagnostic Code 5293, IDS can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  On review, there is no objective evidence 
showing that the veteran's service-connected lumbar spine 
disability has resulted in incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months 
to warrant a 40 percent evaluation under Diagnostic Code 
5243.  He did indicate on the July 2004 VA examination report 
that during the past year, he was confined to his bed by a 
physician due to back disability and missed about 4 weeks 
from work.  However, on the October 2005 VA examination, the 
veteran reported that his last incapacitating episode was two 
to three years earlier, at which time he required bed rest 
for a "few days".  There is no evidence in the treatment 
records showing that the veteran's lumbar spine disability 
has resulted in any incapacitating episodes requiring bed 
rest by a physician.  Thus, an evaluation in excess of 20 
percent is not warranted based on the frequency of 
incapacitating episodes.

There is no electrodiagnostic evidence of radiculopathy or 
neuropathy, therefore, the veteran does not have separately 
ratable neurological impairment.

Further, under the criteria in effect beginning on September 
26, 2003, without evidence of forward flexion of the lumbar 
spine limited to 30 degrees or less, a higher evaluation of 
40 percent cannot be granted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Lumbar flexion has been evaluated as at least 80 
degrees on all examinations during this period.  As discussed 
above, the veteran's lumbar spine disability has not resulted 
in incapacitating episodes totaling 4 weeks a year and does 
not approximate any of the other criteria for a higher rating 
under the current criteria.

The Board acknowledges the October 2005 VA examiner's 
statement regarding additional limitation following 
repetitive use.  However, there was also no evidence of 
muscle atrophy or other objective indicia reflecting 
significant function loss.  As such, the Board concludes that 
the 20 percent evaluation currently assigned to the service- 
connected lumbar spine contemplates any functional 
impairment, pain, and weakness that he may experience as a 
result of this disability, particularly as the 85 degrees of 
flexion noted on the July 2004 VA examination is greater than 
that contemplated by the current 20 percent evaluation.  See 
DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his lumbar spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
On review, the veteran does not work, but has missed school 
only on occasion and the most recent VA examiner noted that 
"his usual occupation of being in school is not affected by 
his symptoms."  There is no evidence that he is frequently 
hospitalized for his service-connected lumbar spine 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. See 
VAOPGCPREC 6- 96.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


